Citation Nr: 0800526	
Decision Date: 01/07/08    Archive Date: 01/22/08

DOCKET NO.  05-32 476A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for malaria.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1942 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's notice of disagreement was received in 
January 2005.  A statement of the case was issued in 
September 2005, and a substantive appeal was received in 
October 2005.  

Although the appeal also originally included the issue of 
service connection for post traumatic stress disorder (PTSD), 
this benefit was granted by rating decision in March 2006 and 
is therefore no longer in appellate status.	


FINDING OF FACT

Malaria was not manifested during the veteran's active duty 
service or for many years thereafter, nor is malaria 
otherwise related to such service.


CONCLUSION OF LAW

Malaria was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).  The RO provided the appellant with 
notice in May 2004, prior to the initial adjudication.  The 
notification substantially complied with the requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claims.  

While the May 2004 notification did not advise the veteran of 
the laws regarding degrees of disability or effective dates 
for any grant of service connection, a letter in accordance 
with the Dingess ruling was sent in March 2006.  There was no 
subsequent readjudication of the claim, but in view of the 
fact that the claim of service connection is being denied, no 
disability rating or effective date will be assigned.  In 
other words, these downstream questions are moot.  

VA has obtained service medical records and assisted the 
veteran in obtaining evidence.  Although the veteran was not 
provided a VA examination, the evidence of record does not 
contain competent evidence that the veteran had malaria in 
service, nor is there competent evidence that he had any 
symptomatology during service which might be indicative of 
malaria.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4).  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the veteran's claims file; and the 
veteran and his representative have not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The issue before the Board involves a claim of entitlement to 
service connection for malaria.  Applicable law provides that 
service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain tropical diseases, such as 
malaria, are presumed to have been incurred in service if 
manifest to a degree of 10 percent or more within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In his substantive appeal received in October 2005, the 
veteran maintained that he experienced high fevers during his 
last year in service and was reportedly issued all purpose 
pills.  However, service medical records are silent for any 
complaints of, treatments for, and diagnosis of malaria.  
Numerous service medical records documenting treatment for 
various injuries and illness do not reference malaria.  A 
February 1945 clinical record includes a section for 
reporting history, and it includes a notation that the 
veteran had no serious illnesses. 

Likewise, post medical records are silent for any complaints 
of, treatments for, and diagnosis of malaria.  In a statement 
received in April 2004 and in the aforementioned October 2005 
statement, the veteran stated that after service he continued 
to experience high fevers and chills and was treated by 
several doctors who are now deceased.  In a statement dated 
in April 2006 to his senator and in a statement received in 
May 2006, the veteran maintained that when he visited the VA 
clinic in the 1950's he reportedly was told by VA examiner 
that there was nothing wrong with him and not to return.  
Since then, he claimed, he never returned to the VA and 
sought treatment from private physicians instead.  With 
regard to post-service medical evidence, the record shows 
that the veteran underwent VA examinations in September 1950 
and September 1961, but the reports of these examinations do 
not reference any history or complaints of malaria.   

The Board also notes that when the veteran initially filed a 
claim with the VA in November 1949, he filed for wounds 
related to an explosion.  He did not reference malaria at 
that time, thus suggesting that the veteran himself was of 
the opinion that there was no service-related malaria.  If he 
believed he had malaria related to service, it is reasonable 
to expect that he would have included such a claim with his 
November 1949 claim.  Instead, it was not until February 
2004, approximately 59 years after service, when the 
veteran's claim for malaria was received.  

The Board is thus left with an record which includes the 
veteran's assertions regarding malaria, made many years after 
his service.  The veteran has stated that he had high fevers 
during the later part of his service.  However, the medical 
significance of those fevers is a medical question which must 
be addressed by medical personnel.  The veteran is not shown 
to be medically trained and is therefore not competent to 
make a diagnosis of malaria based on those fevers.  Moreover, 
the overall medical evidence currently of record, both during 
service and after service, does not show malaria during 
service, within one year of discharge, or for that fact, for 
many years after service.  

The Board recognizes the veteran's honorable World War II 
service.  However, after thorough review of the evidence 
currently of record, the Board is led to the conclusion that 
there is not such a state of equipoise of the positive 
evidence with the negative evidence to permit a favorable 
determination in this case.  38 U.S.C.A. § 5107(b).  The 
weight of the evidence is against the veteran's claim.




ORDER

The appeal is denied.




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


